  4:19-cr-03038-RGK-CRZ Doc # 50 Filed: 05/29/20 Page 1 of 2 - Page ID # 130



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:19CR3038

         vs.
                                                              ORDER
THOMAS W. HIRD,

                    Defendant.


         The trial of this case is now scheduled to commence on July 27, 2020.
Defendant now moves to extend the pretrial motion deadline, (Filing No. 47), and
to compel production of Rule 16 discovery, (Filing No. 48).

         Defendant has provided no explanation for needing additional time to file
pretrial motions. As to the motion to compel, the government states its Rule 16
discovery was promptly and fully disclosed to Defendant on a flash drive. When
the defendant claimed the flash drive he received was blank, the government
saved its discovery on another flash drive and delivered it to the undersigned
magistrate judge to confirm that the government’s documents were accessible
and saved on the flash drive. After making this confirmation, the court mailed the
flash drive to Defendant on January 9, 2020.


         Defendant’s motion to compel and several other filings were purportedly
prepared with the assistance of “6th Amendment Counsel, Paul John Hansen.”
The court does not know if Hansen is a lawyer, and even if he is, Hansen is not
admitted to practice in the District of Nebraska. Nonlawyers, and lawyers who are
not admitted to this court’s bar, are not permitted to represent parties before this
court.
  4:19-cr-03038-RGK-CRZ Doc # 50 Filed: 05/29/20 Page 2 of 2 - Page ID # 131



        Accordingly,


        IT IS ORDERED:


        1)    Defendant’s motion for additional time to file pretrial motions, (Filing
No. 47), is denied.


        2)    Defendant’s motion to compel production of Rule 16 discovery,
(Filing No. 48), is denied.


        3)    If Paul John Hansen is a lawyer, he shall enter his appearance as
counsel for Defendant. If he is not a lawyer, he shall cease engaging in the
unauthorized practice of law by purportedly representing the defendant in this
case.

        Dated this 29th day of May, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
